Slip Op. 18-
               UNITED STATES COURT OF INTERNATIONAL TRADE


 VULCAN THREADED PRODUCTS INC.,

                    Plaintiff,

       v.

 UNITED STATES,
                                                 Before: Judge Gary S. Katzmann
                     Defendant,
                                                 Court No. 16-00268
        and

 JIAXING BROTHER FASTENER CO.,
 LTD., IFI & MORGAN Ltd., RMB
 FASTENERS LTD., and ZHEIJANG NEW
 ORIENTAL FASTENERS CO., LTD.,

                     Defendant-Intervenors.


                                          OPINION

[Plaintiff’s Motion for Judgment on the Agency Record in Commerce antidumping administrative
review proceeding is denied.]
                                                                 Dated:$SULO

Elizabeth Drake, Schagrin Associates, of Washington, DC, argued for plaintiff. With her on the
brief were Robert B. Schagrin and Christopher T. Cloutier.

L. Misha Preheim, Assistant Director, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of Washington, DC, argued for defendant. With him on the brief were
Chad A. Readler, Acting Assistant Attorney General, Jeanne E. Davidson, Director, and Patricia
M. McCarthy, Assistant Director, and Elizabeth Anne Speck, Senior Trial Counsel. Of counsel on
the brief was Khalil N. Gharbieh, Office of the Chief Counsel for Trade Enforcement &
Compliance, U.S. Department of Commerce, of Washington, DC.

Gregory S. Menegaz, DeKieffer & Horgan, PLLC, of Washington, DC, argued for defendant-
intervenors, Jiaxing Brother Fastener Co., Ltd., IFI & Morgan Ltd., and RMB Fasteners Ltd. With
him on the brief were J. Kevin Hogan and Alexandra H. Salzman.

Peter J. Koenig, Squire Patton Boggs LLP, of Washington, DC, for defendant-intervenor, Zhejiang
New Oriental Fasteners Co., Ltd.
Court No. 16-00268                                                                        Page 2



          Katzmann, Judge: What are the limits of agency discretion when evaluating which

information to use from an imperfect swirl of economic data?           More specifically, did the

Department of Commerce (“Commerce”) choose the “best available information” in this case to

calculate what it effectively cost to produce steel threaded rod in China in order to determine

whether Chinese manufacturers are “dumping” their products in the United States at below market

prices?

          Plaintiff Vulcan Threaded Products, Inc. (“Vulcan”) alleges that Commerce chose

wrongly, and challenges Commerce’s determination that the Bulgarian data was the “best available

information” to use in the final results and amended final results of the 2014–15 administrative

review of the antidumping duty order on certain steel threaded rod from China. See Steel Threaded

Rod from the People’s Republic of China: Final Results of Antidumping Duty Administrative

Review; 2014–15, 81 Fed. Reg. 83,800 (Dep’t Commerce Nov. 22, 2016) (“Final Results”), and

accompanying Issues and Decision Memorandum (“IDM”), P.R. 179, amended by Steel Threaded

Rod from the People’s Republic of China: Amended Final Results of Antidumping Duty

Administrative Review; 2014–15, 82 Fed. Reg. 1698 (Dep’t Commerce Jan. 6, 2017). Vulcan

argues that a number of legal and factual determinations in the Final Results, in which Commerce

selected Bulgaria as the surrogate country for the calculation of the normal value, are unsupported

by substantial evidence on the record pursuant to Section 516A(b)(1)(A) of the Tariff Act of 1930,

as amended, 19 U.S.C. § 1516a(b)(1)(A). 1 Compl., Jan. 17, 2017, ECF No. 8; Pl.’s Mot. For J. on

the Agency R. and Br. in Supp., July 19, 2017, ECF No. 36 (“Pl.’s Br.”); Pl.’s Reply, Nov. 6, 2017,

ECF No. 44. Vulcan thus seeks remand. Compl. at 1. Defendant the United States (“the



1
 Further citations to the Tariff Act of 1930 are to the relevant portions of Title 19 of the U.S.
Code, 2012 edition.
Court No. 16-00268                                                                          Page 3


Government”) and defendant-intervenors RMB Fasteners Ltd., IFI & Morgan Ltd., and Jiaxing

Brother Standard Part Co., Ltd. (“RMB/IFI Group”) oppose Vulcan’s motion. Def.’s Opp’n, Sept.

18, 2017, ECF No. 39 (“Def.’s Br.”); Def.-Inter.’s Opp’n, Oct. 10, 2017, ECF No. 43 (“Def.-

Inter.’s Br.”).

        The court concludes that Commerce’s decision to use the Bulgarian data was reasonable

and supported by substantial evidence on the record, and thus sustains the Final Results.

                                        BACKGROUND

A.      Legal and Regulatory Framework of Antidumping Reviews Generally.

        Dumping occurs when a foreign company sells a product in the United States for less than

fair value -- that is, for a lower price than in its home market. Huzhou Muyun Wood Co., Ltd. v.

United States, 42 CIT ___, ___, 279 F. Supp. 3d 1215, 1218 (2017) (citing Sioux Honey Ass’n v.

Hartford Fire Ins. Co., 672 F.3d 1041, 1046 (Fed. Cir. 2012)). To empower Commerce to offset

economic distortions caused by dumping, Congress enacted the Tariff Act of 1930. Id. Under the

Tariff Act’s framework, Commerce may -- either at the request of a domestic producer or of its

own initiative -- begin an investigation into potential dumping and, if appropriate, issue an anti-

dumping order imposing duties on the subject merchandise. Id.

        When Commerce conducts an antidumping review, it first determines the normal value for

the subject merchandise in order to compare it to the actual export price. 19 U.S.C. § 1677b(a)

(2012). Commerce traditionally determines normal value by reference to market prices in the

exporting country. Id. § 1677b(a)(1). However, when the subject merchandise is produced in a

non-market economy, Commerce must “determine the normal value of the subject merchandise

on the basis of the value of the factors of production [(“FOPs”)] utilized in producing the

merchandise.” Id. § 1677b(c)(1). Commerce is required to value FOPs, to the extent possible, by
Court No. 16-00268                                                                         Page 4


identifying one or more market economy countries that are (A) “at a level of economic

development comparable to that of the nonmarket country” and (B) “significant producers of

comparable merchandise.” Id. § 1677b(c)(4)(A–B); Dorbest Ltd. v. United States, 604 F.3d 1363,

1372 (Fed. Cir. 2010). Commerce prefers to draw FOP data from a single surrogate country when

possible. 19 C.F.R. § 351.508(c)(2). If several potential surrogates are available, Commerce

evaluates the reliability and completeness of the data in the similarly-situated surrogate countries

and generally selects the one with the best data as the primary surrogate country. Jiaxing Bro.

Fastener Co. v. United States, 822 F.3d 1289, 1294 (Fed. Cir. 2016).

       Although Commerce is required to value FOPs using the “best available information,”

Commerce has discretion to determine what constitutes the best available information. Id. at 1293.

In evaluating the reliability and completeness of the data, Commerce’s practice is to “use

investigation or review period-wide price averages, prices specific to the input in question, prices

that are net of taxes and import duties, prices that are contemporaneous with the period of

investigation or review, and publicly available data.” Import Admin., U.S. Dep’t Commerce,

Non–Market Economy Surrogate Country Selection Process, Policy Bulletin 04.1 (2004),

https://enforcement.trade.gov/policy/bull04-1.html (last visited Feb. 6, 2018). This evaluation is

a context-specific, industry-specific, and fact-intensive inquiry; as such, “Commerce is required

to base surrogate country selection on the facts presented in each case, and not on grounds of

perceived tradition. Each administrative review is a separate exercise of Commerce’s authority

that allows for different conclusions based on different facts in the record.” Jiaxing, 822 F.3d at

1299 (internal quotation marks omitted).
Court No. 16-00268                                                                       Page 5


B.     Factual and Procedural History of this Case.

       In 2009, Commerce issued an antidumping order covering certain steel threaded rod from

China. Certain Steel Threaded Rod from the People’s Republic of China, 74 Fed. Reg. 17,154

(Dep’t Commerce Apr. 14, 2009). Steel threaded rod is made by taking steel rod, bar, or studs that

have a solid, circular cross section and applying threaded grooves around the outside. IDM at 1.

In April of 2014, Vulcan requested that Commerce conduct an administrative review of the

antidumping order. Letter from Vorys, Sater, Seymour and Pease LLP to U.S. Department of

Commerce (Apr. 30, 2015), P.R. 3. In May 2015, Commerce initiated the administrative review.

Initiation of Antidumping and Countervailing Duty Administrative Reviews, 80 Fed. Reg. 30,041,

30,046–47 (Dep’t Commerce May 26, 2015). Commerce selected Zhejiang New Oriental Fastener

Co., Ltd. (“New Oriental”) and RMB/IFI Group as mandatory respondents.              Certain Steel

Threaded Rod from the People’s Republic of China, 81 Fed. Reg. 29,843 (Dep’t Commerce May

13, 2016) (“Preliminary Results”), and accompanying Preliminary Decision Memorandum

(“PDM”), P.R. 155.

       Because this review concerned exports from China, a country that Commerce treats as a

non-market economy, Commerce sought a surrogate market economy in which to value the factors

of production for steel threaded rod. PDM at 6. Commerce determined that Bulgaria, Ecuador,

Mexico, Romania, South Africa, and Thailand were countries at China’s level of economic

development based upon their per capita gross national income, as reported by the World Bank.

81 Fed. Reg. 29,843; PDM at 6–7. Vulcan submitted surrogate value information from Thailand,

while both RMB/IFI and New Oriental submitted surrogate value data from Bulgaria. PDM at 6–

7; Letter from Vorys, Sater, Seymour and Pease LLP to U.S. Department of Commerce (Dec. 7,

2015), P.R. 81–85; Letter from deKieffer & Horgan, PLCC to U.S. Department of Commerce
Court No. 16-00268                                                                        Page 6


(Dec. 7, 2015), P.R. 88–89; Letter from Squire Patton Boggs to U.S. Department of Commerce

(Dec. 7, 2015), P.R. 86–87.

       After evaluating the data submitted by the parties, Commerce preliminarily determined that

Bulgaria provided the best available information for surrogate valuation purposes. PDM at 9.

Commerce explained that steel inputs were of “overwhelming importance” in the calculation of

the normal value. Id. Therefore, because (1) the Bulgarian data for steel wire rod covered the full

range of diameters used by the parties, (2) the parties used significantly more wire rod than round

bar, and (3) the carbon content was functionally equivalent between the two datasets, the Bulgarian

data were the closest match to the parties’ FOPs. PDM at 8–9.

       In June 2016, Vulcan submitted an administrative case brief arguing that Commerce should

use Thailand instead of Bulgaria as the surrogate market economy for China in the final results.

Case Brief of Petitioner Vulcan Threaded Products, Inc., appended to Letter from Vorys, Sater,

Seymour and Pease LLP to U.S. Department of Commerce (June 20, 2016), P.R. 164. Commerce

selected Bulgaria as the surrogate market economy in the Final Results issued in November 2016,

and Vulcan challenged this determination the following month. IDM at 8; Summons, Dec. 21,

2016, ECF No. 1; Compl. This court authorized the participation of RMB/IFI as defendant-

intervenors. Order, Feb. 22, 2017, ECF No. 22.

       On July 19, 2017, Vulcan submitted its Motion for Judgment on the Agency Record and

Brief in Support. Pl.’s Br. The Government and defendant-intervenors submitted their briefs in

opposition on September 18, 2017 and October 10, 2017, respectively. Def.’s Br.; Def.-Inter.’s

Br. Vulcan replied on November 6, 2017. Pl’s Reply. Oral arguments were heard by this court

on February 8, 2018. ECF No. 51. Vulcan and defendant-intervenors filed supplemental authority

on February 13, 2018. ECF No. 52; ECF No. 53.
Court No. 16-00268                                                                        Page 7


                        JURISDICTION AND STANDARD OF REVIEW

       This court has jurisdiction over this matter pursuant to 28 U.S.C. § 1581(c) and 19 U.S.C.

§ 1516a(a)(2)(B)(iii). When reviewing anti-dumping and countervailing duty determinations, the

court must sustain Commerce’s determinations in administrative reviews unless they are

“unsupported by substantial evidence on the record, or otherwise not in accordance with the law.”

19 U.S.C. § 1516a(b)(1)(B)(i).

                                         DISCUSSION

       Based on the record as a whole, the court is not persuaded that Vulcan’s disagreements

with how Commerce evaluated the data in this case render Commerce’s decision unsupported by

substantial evidence.

A.     Commerce’s Finding that Bulgarian Data Was More Specific with Regard to
       Diameter Was Reasonable and Supported by Substantial Evidence on the Record.

       Vulcan contends that it provided, and Commerce ignored, evidence that no reasonable

person would find the Bulgarian information superior on the basis of the steel wire rod diameter

data. Pl.’s Br. at 9–10. Commerce selected the Bulgarian data, in part, because they were more

specific with regard to diameter for steel wire rod. Specifically, the Bulgarian Harmonized Tariff

Schedule (“HTS”) had a separate breakout for wire rod between 14 and 32mm, whereas the Thai

HTS only covered the lower range of steel wire rod diameters. IDM at 8. Vulcan, however, argues

that the “paucity” of imports of steel wire rod with diameters of 14mm and greater to Bulgaria

invalidates Commerce’s rationale for selecting the Bulgarian data. 2 According to the HTS, the



2
  Vulcan also contends that carbon content is more important than wire rod diameter, and thus
Commerce’s decision to use the Bulgarian data on the basis of wire rod diameter specificity was
not supported by substantial evidence. See Vulcan’s Suppl. Authority at 2–3. Vulcan relies, in
part, on a recent decision of this court upholding Commerce’s determination, following remand,
that carbon content was a more important factor than diameter in evaluating the specificity of wire
Court No. 16-00268                                                                          Page 8


Bulgarian data were based on 1,147 tons of wire rod with a diameter of 14mm or greater in 2014

and 160 tons in 2015. Letter from Squire Patton Boggs to U.S. Department of Commerce (Dec.

7, 2015), P.R. 86–87, at Exhibit SV-4b (“Bulgaria GTA Values”).

       Vulcan’s interpretation of the diameter data does not render Commerce’s decision on this

issue unsupported by substantial evidence. Substantial evidence is “more than a mere scintilla”

and amounts to what a “reasonable mind might accept as adequate to support a conclusion.”

Downhole Pipe & Equip., L.P. v. United States, 776 F.3d 1369, 1374 (Fed. Cir. 2015) (quoting

Consol. Edison Co. of N.Y. v. NLRB, 305 U.S. 197, 229 (1938)). Review is limited to the record

before Commerce in the particular administrative review proceeding at issue and includes all

“evidence that supports and detracts” from Commerce’s conclusion. Sango Int’l L.P. v. United

States, 567 F.3d 1356, 1362 (Fed. Cir. 2009). Importantly, an agency finding may still be

supported by substantial evidence even if two inconsistent conclusions can be drawn from the

evidence. Downhole, 776 F.3d at 1374 (citing Consolo v. Fed. Mar. Comm’n, 383 U.S. 607, 620

(1966)).

       In evaluating Commerce’s selection of the best available surrogate value under the

substantial evidence standard, “[t]he Court’s role is not to make that determination anew, but rather

to decide ‘whether a reasonable mind could conclude that Commerce chose the best available

information.’” China First Pencil Co. v. United States, 34 CIT 1284, 1290, 721 F. Supp. 2d 1369



rod data, Itochu Bldg. Prods. Co. v. United States, 43 CIT ___, Slip op. 18-3 (January 18, 2018)
(Not reported in F. Supp. 3d). However, that case is distinguishable, as it involved a different kind
of subject merchandise with different production input experiences and a different record before
Commerce, and thus its holding is not determinative of the instant case. Goldlink Indus. Co. v.
United States, 30 CIT 616, 619, 431 F. Supp. 2d 1323, 1327 (2006). Moreover, Commerce
determined that the two data sets in question here were “roughly equal” in terms of carbon content
-- a determination made with substantial support in the record, as discussed infra -- and thus the
relative importance of wire rod diameter and carbon content have no bearing on the outcome of
this case.
Court No. 16-00268                                                                           Page 9


(2010) (quoting QVD Food Co. v. United States, 34 CIT 1166, 1169, 721 F. Supp. 2d 1311 (2010),

aff’d, 658 F.3d 1318 (Fed. Cir. 2011)). Further, because the governing statute fails to define “best

available information,” Commerce has “broad discretion to determine the ‘best available

information’ in a reasonable manner on a case-by-case basis.” Goldlink Indus. Co. v. United

States, 30 CIT 616, 619, 431 F. Supp. 2d 1323, 1327 (2006) (quoting Timken Co. v. United States,

25 CIT 939, 944, 166 F. Supp. 2d 608, 616 (2001)).

       Here, Commerce’s decision to use the Bulgarian data was supported by substantial

evidence. Commerce noted that “both respondents consumed significantly more wire rod than

round bar,” and that it therefore chose to prioritize the quality of wire rod data when choosing

whether to use the Thai or Bulgarian information. IDM at 6–8. The Bulgarian set contained some

data for wire rod with diameters of 14mm or larger, while the Thai set contained no information

pertaining to wire rod with this diameter. Vulcan contends that the sample size for the Bulgarian

wire rod above 14mm in diameter is too small, but does not contend that this wire rod was not sold

at market-based prices or that the inclusion of this data is otherwise distortive. Further, the record

does not support a conclusion that this wire rod data undermined the accuracy of Commerce’s

calculations. For these reasons, Commerce’s decision to use the Bulgarian dataset that included

better coverage of larger diameter inputs was reasonable and supported by substantial evidence.

       Vulcan’s contention that “Commerce improperly failed to ‘take into account whatever in

the record fairly detracts from its weight’” is also unavailing. Pl.’s Br. at 11 (citing Gerald Metals,

Inc. v. United States, 132 F.3d 716, 720 (Fed. Cir. 1997)). Vulcan is correct that Commerce did

not specifically respond to Vulcan’s concern regarding volume in the text of the IDM. However,

“Courts look for a reasoned analysis or explanation for an agency’s decision as a way to determine

whether a particular decision is arbitrary, capricious, or an abuse of discretion. An explicit
Court No. 16-00268                                                                           Page 10


explanation is not necessary, however, where the agency’s decisional path is reasonably

discernible.” Wheatland Tube Co. v. United States, 161 F.3d 1365, 1369–70 (Fed. Cir. 1998)

(internal citations removed) (citing Ceramica Regiomontana, S.A. v. United States, 810 F.2d 1137,

1139 (Fed. Cir. 1987)). Here, Commerce provided substantial explanations in the IDM for

weighing the data as it has. The agency’s decisional path is reasonably discernable and, as

discussed above, supported by substantial evidence on the record.

B.     Commerce’s Finding that Bulgarian and Thai Data Were Roughly Equivalent with
       Respect to Carbon Content Was Reasonable and Supported by Substantial Evidence
       on the Record.

       Vulcan argues that the data contained in the Bulgarian HTS for steel wire rod between 14

and 32 mm was based on such a small sample so as to be meaningless, and thus the “clear

superiority of Thai wire rod data in terms of carbon content” warrants the selection of Thailand

rather than Bulgaria as the surrogate. Pl.’s Br. at 12. Vulcan asserts that the Thai data are superior

because they are more specific with regard to the covered range. Or. Arg. Vulcan notes that the

Bulgarian data include steel wire rod with a carbon content of less than 0.25 percent whereas the

Thai data only includes steel wire rod with a carbon content of 0.23 percent or less. Pl.’s Br. at

12; Letter from Vorys, Sater, Seymour and Pease to U.S. Department of Commerce (Dec. 7, 2015),

P.R. 81–85, at Exhibit 1 (“Thailand Surrogate Value Summary”); Bulgaria GTA. That is, the

Bulgarian data include steel wire rod with a carbon content of 0.24 percent, equating to one one-

hundredth of a percent more coverage than the Thai data. Pl.’s Br. at 12; Thailand Surrogate Value

Summary; Bulgaria GTA. However, Vulcan points to nothing in the record that would indicate

that the inclusion of steel imports with a carbon content of 0.24 percent would affect the accuracy

of Commerce’s calculations. Therefore, Commerce’s decision that the Bulgarian and Thai were
Court No. 16-00268                                                                         Page 11


“roughly equal” was reasonable and supported by substantial evidence in the record of this case.

IDM at 7; Def.-Inter.’s Br. at 4.

       In its brief, Vulcan additionally notes that “the Bulgarian HTS identifies carbon content of

imported wire rod based only on three ranges […]. By contrast, the Thai HTS identifies twice as

many different carbon content levels for imported wire rod.” Pl.’s Br. at 12. Vulcan contends that

“Commerce cannot reasonably equate the six distinct carbon content ranges in the Thai HTS with

the three in the Bulgarian HTS, for reasons recently articulated by this Court.” Pl.’s Br. at 15

(citing Itochu Bldg. Prods. Co. v. United States, 42 CIT ___, Slip op. 17-66 (June 5, 2017)). Thus,

according to Vulcan, the greater specificity of the Thai HTS with respect to carbon content renders

the Thai data superior with respect to carbon content. Pl.’s Br. at 15.

       At Oral Argument, Vulcan acknowledged that the greater specificity with regard to the

HTS breakouts was effectively meaningless. Or. Arg. Indeed, the court also finds this specificity

argument unpersuasive. Neither mandatory respondent specified the carbon content of inputs

below certain percentages, and so further categorization below that threshold in the Thai data could

reasonably be viewed as irrelevant to Commerce’s calculations. See IDM at 7. Further, Commerce

averaged the data contained within the more specific breakouts to make a single wire rod surrogate

value, essentially neutralizing any potential effect of the more specific categories. See Surrogate

Values for the Preliminary Results, P.R. 157, (May 5, 2016), at 3; Surrogate Values for the Final

Results, P.R. 182, (Nov. 14, 2016), at 1 (indicating that Commerce used the same surrogate value

data as the Preliminary Results unless otherwise stated). Therefore, Commerce’s determination

that the Thai and Bulgarian data were equally specific for purposes of its calculations in this case

was supported by substantial evidence.
Court No. 16-00268                                                                            Page 12


C.     Commerce’s Decision to Give Greater Weight to Steel Wire Rod Was Reasonable and
       Supported by Substantial Evidence on the Record.

       Vulcan contends that although the Bulgarian HTS has more specific entries as to diameter

of steel wire rod, the Thai HTS has more specific entries as to the diameter of round bar. Pl.’s Br.

at 15. Specifically, “the Thai HTS has four times as many codes, covering round bar to a much

greater specificity [than the Bulgarian HTS].” Pl.’s Br. at 15; Thailand Surrogate Value Summary;

Bulgaria GTA. While Commerce supported its decision by stating that the respondents consumed

more wire rod than round bar, Vulcan argues that “the different FOP consumption amounts

between wire rod and round bar should not allow Commerce to select Bulgaria based on a FOP-

specific justification that is completely contradicted for the other FOP.” Pl.’s Br. at 16.

       However, Commerce is allowed to prioritize FOPs that have a greater impact on production

costs, and the surveyed manufacturers reported using significantly more wire rod than round bar.

Jiaxing, 822 F.3d at 1301 (holding that “Commerce’s decision to emphasize the steel input was

reasonable and supported by substantial evidence” because “steel is the main input and primary

driver of cost for steel threaded rod”); IDM at 8. Vulcan does not dispute that more wire rod than

round bar was consumed. While the Thai data for round bar with diameters of 14mm and greater

is more specific than the Bulgarian, the Bulgarian data for wire rod with diameters of 14mm and

greater is more specific than the Thai. IDM at 7–8. Thus, in light of the greater consumption of

wire rod in the production of the subject merchandise, Commerce’s decision to use the Bulgarian

data was supported by substantial evidence.

D.     Commerce Is Not Bound by Its Prior Findings that Thai Data Were Superior in
       Different Circumstances.

       Finally, Vulcan notes that Commerce had selected Thai data in previous administrative

reviews. Pl.’s Br. at 6. Vulcan also seems to imply that the fact that Commerce is currently
Court No. 16-00268                                                                          Page 13


defending the selection of Thailand as the surrogate market economy for China in other cases

before this court is evidence of the superiority of the Thai data. Pl.’s Br. at 7. Therefore, Vulcan

intimates, the selection of Thai data is supported by substantial evidence while the use of Bulgarian

data is not. However, as the Federal Circuit stated, “Commerce is required to base surrogate

country selection on the facts presented in each case, and not on grounds of perceived tradition.

Each administrative review is a separate exercise of Commerce’s authority that allows for different

conclusions based on different facts in the record.” Jiaxing, 822 F.3d at 1299 (internal quotation

marks omitted); see also Goldlink, 431 F. Supp. 2d at 1327 (quoting Timken Co., 166 F. Supp. 2d

at 616) (declaring that, Commerce has “broad discretion to determine the ‘best available

information’ in a reasonable manner on a case-by-case basis”). For the reasons previously

discussed, Commerce’s decision to use the Bulgarian data was supported by substantial evidence

on the record and thus Commerce permissibly selected Bulgaria as the surrogate country in this

administrative review.

                                         CONCLUSION

        For the reasons stated above, Commerce’s use of the Bulgarian data in this administrative

review was supported by substantial evidence. For the foregoing reasons, it is hereby

        ORDERED that Vulcan’s Motion for Judgment on the Agency Record is DENIED; and

it is further

        ORDERED that Commerce’s Final Results are SUSTAINED.



                                                              /s/    Gary S. Katzmann
                                                              Gary S. Katzmann, Judge

Dated:$SULO
       New York, New York